IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0747
                               Filed May 1, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DESTINY BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Brook

Jacobsen, District Associate Judge.



      Destiny Brown appeals the district court’s denial of her motion to suppress

evidence. AFFIRMED.




      Mark C. Smith, State Appellate Defender (until withdrawal), and Mary K.

Conroy, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Richard J. Bennett, Special

Counsel, for appellee.



      Heard by Mullins, P.J., Vogel, C.J., and Vaitheswaran, Doyle, and Tabor,

JJ.
                                         2


MULLINS, Presiding Judge.

       Destiny Brown appeals her convictions of two counts of second-offense

possession of a controlled substance, contending the district court erred in denying

her motion to suppress evidence obtained as a result of a traffic stop. She

contends the State failed to meet its burden to prove the continued detention

following the initial stop of her vehicle was constitutional. She additionally argues

the stopping officer’s failure “to diligently and reasonably investigate the

reasonable suspicion for the traffic stop” rendered the continued detention

unconstitutional.

I.     Background Facts and Proceedings

       Shortly before 3:00 a.m. on January 4, 2018, Officer Nicholas Weber of the

Waterloo Police Department noticed a black Volkswagen SUV with no rear license

plate. Instead of a license plate, the vehicle was donning a “paper dealer plate”

on its bumper. Weber also did not observe a temporary registration tag affixed to

the vehicle. Weber testified to his understanding of temporary registration tags as

follows:

       It is my understanding that it is supposed to be placed in lieu of a
       plate until a plate is issued, placed somewhere where it is visible
       similar to a license plate so that all numbers, digits, letters can be
       read clearly and from a reasonable distance.

       Weber initiated a traffic stop of the vehicle, which was driven by Brown.

Weber testified the body and windows of the vehicle were dirty. A review of the

dash- and body-camera footage admitted as evidence at the suppression hearing

supports this characterization. The footage also confirms Weber’s testimony that

the rear window had dark tint and the district court’s description of exhaust
                                          3


“billowing up from the rear driver’s side” of the vehicle. At the time he stopped the

vehicle, Weber did not observe any temporary registration tags on the vehicle.

Weber immediately approached the vehicle.           Weber testified to his habit of

cautiously approaching a vehicle during a traffic stop and observing the driver for

furtive movements. After making contact and a brief exchange, Weber requested

Brown’s “license, purchase paperwork, and insurance.” Weber testified he asked

for purchase paperwork instead of a vehicle registration because the vehicle did

not have a valid license plate, as he would typically do in such a situation. Brown

immediately responded, “I’m going to be honest—I don’t have a license.” Weber

questioned Brown about the status of her driver’s license, and Brown advised she

has never had a license. Weber then requested identification from Brown and

again asked for purchase paperwork and proof of insurance for the vehicle. Brown

was able to locate and tender a valid registration for the vehicle but could not locate

a license plate to correspond with that registration.

       Weber returned to his vehicle, ran Brown’s information through dispatch,

and learned Brown’s driver’s license was suspended.             Brown subsequently

admitted to the presence of drug paraphernalia in the vehicle. A search of the

vehicle was ultimately conducted, which uncovered the paraphernalia, a stun gun,

and controlled substances. Officers also learned Brown was the subject of an

active arrest warrant. Brown was taken into custody.

       Despite Weber not observing a temporary registration tag on the vehicle

when he initiated the traffic stop, one was affixed inside the vehicle on the driver

side of the rear window. Weber generally testified he does not recall at what point

during the course of the foregoing events he observed the tag. However, he
                                           4


confirmed he did not identify it “immediately on approach.” Our review of the video

footage in its entirety shows that the view of the temporary registration tag was

somewhat obstructed by window tint, dirt, the vehicle’s exhaust, and reflective

glare, but its presence—but not necessarily the information contained thereon—

could be discerned from an inspection.

       Brown was charged by trial information with carrying weapons and three

counts of second-offense possession of a controlled substance.1                    She

subsequently filed a motion to suppress, arguing the search of her vehicle was in

violation of article I, section 8 of the Iowa Constitution and the Fourth Amendment

to the United States Constitution. At the suppression hearing, defense counsel

clarified she was not challenging the legality of the initial stop or the subsequent

search of the vehicle but instead was challenging the legality of the continued

detention. The district court denied the motion to suppress. The matter proceeded

to a bench trial, and the court found Brown guilty of two counts of possession of a

controlled substance, second offense. Brown appealed following the imposition of

sentence.

II.    Standard of Review

       “When a defendant challenges a district court’s denial of a motion to

suppress based upon the deprivation of a state or federal constitutional right, our

standard of review is de novo.” State v. Smith, 919 N.W.2d 1, 4 (Iowa 2018)

(quoting State v. Coffman, 914 N.W.2d 240, 244 (Iowa 2018)).                      “[W]e

independently evaluate the totality of the circumstances as shown by the entire


1
  The State dismissed one of the possession charges prior to submission of the matter to
the court.
                                          5

record.” Id. (alteration in original) (quoting State v. White, 887 N.W.2d 172, 175

(Iowa 2016)). “Each case must be evaluated in light of its unique circumstances.”

Coffman, 914 N.W.2d at 244 (quoting State v. Kurth, 813 N.W.2d 270, 272 (Iowa

2012)). We give deference to the district court’s findings of fact, but we are not

bound by them. State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017).

III.   Analysis

       Brown argues the State did not carry its burden to prove the officer did not

see whether there was temporary registration tag in the rear window before he

made contact with her, and the officer failed to diligently and reasonably investigate

the existence of the temporary tag prior to making contact with her.

       “The Fourth Amendment of the United States Constitution,” as applied to

the states by the Fourteenth Amendment, “and article I, section 8 of the Iowa

Constitution protect individuals against unreasonable searches and seizures.”

State v. Naujoks, 637 N.W.2d 101, 107 (Iowa 2001); accord State v. McNeal, 867

N.W.2d 91, 99 (Iowa 2015). Stopping an automobile and detaining its occupants

unquestionably amounts to a seizure within the meaning of the state and federal

constitutions.   See Delaware v. Prouse, 440 U.S. 648, 653 (1979); State v.

Coleman, 890 N.W.2d 284, 288 (Iowa 2017). As such, a traffic stop must be

reasonable under the circumstances. See Whren v. United States, 517 U.S. 806,

810 (1996); State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002). Evidence obtained

in violation of these constitutional protections is generally inadmissible at trial.

Mapp v. Ohio, 367 U.S. 643, 654–55 (1961); Naujoks, 637 N.W.2d at 111.

       On appeal, Brown does not challenge the initial traffic stop or the

subsequent search of her vehicle. Her argument relies on our supreme court’s
                                             6

ruling in State v. Coleman, “that when the reason for a traffic stop is resolved and

there is no other basis for reasonable suspicion, . . . the driver must be allowed to

go his or her way without further ado.”2 890 N.W.2d at 301. Because Weber

stopped Brown for not having a license plate and the vehicle was in fact donning

a temporary registration tag, Brown argues her constitutional rights were violated

when Weber continued to detain her. Brown contends, “If Officer Weber noticed

the temporary plate prior to approaching [her] vehicle, then his request for her

license, proof of purchase, and insurance unconstitutionally extended the traffic

stop.” Brown further argues the State failed to meet its burden to show Weber did

not observe the temporary registration tag prior to making contact with Brown, and

the district court’s finding to the contrary is erroneous. Because of this alleged

failure, Brown takes the position that Weber saw the temporary registration tag

prior to making contact with her, the reasonable suspicion for the stop therefore

dissipated at that time, she should have been allowed to go her way without further

ado, and any further detention amounted to an unconstitutional seizure. See id. at

285 (“[T]he stop must end when reasonable suspicion is no longer present.”). It

would follow that any evidence obtained following the alleged violation must be



2
  In Coleman, an officer conducted a random license-plate check of a vehicle and
discovered the registered owner, a female, had a suspended driver’s license. 890 N.W.2d
at 285. Because it was dark, the officer could not determine whether the driver was a
male or a female. Id. The officer stopped the vehicle and, as he approached, “it was clear
to [him] that the driver was male, not female.” Id. The officer did not terminate the stop,
but proceeded to ask the driver for his license, registration, and proof of insurance. Id. At
the time the officer made this request, he “no longer had reasonable suspicion that a traffic
offense had been committed.” Id. However, based on the driver’s identification, the officer
was able to determine the driver was driving while barred. Id. The supreme court
concluded detaining the driver after the reason for the stop was resolved and there was
no other basis for reasonable suspicion violated his rights under the Iowa Constitution. Id.
at 301.
                                         7

suppressed as fruit of the unlawful action. See Wong Sun v. United States, 371

U.S. 471, 484–84 (1963).

       “[T]he State has the burden to ‘demonstrate that the seizure it seeks to

justify on the basis of a reasonable suspicion was sufficiently limited in scope and

duration to satisfy the conditions of an investigative seizure.’” State v. McCoy, 692

N.W.2d 6, 18 (Iowa 2005) (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)).

Thus, the State has the burden to show that the stopping officer had reasonable

suspicion or probable cause to justify the initial seizure and that any extension of

the stop was accompanied by a continuing reasonable suspicion or probable

cause. See Coleman, 890 N.W.2d at 285; State v. Tyler, 830 N.W.2d 288, 297–

98 (Iowa 2013); State v. Pals, 805 N.W.2d 767, 774 (Iowa 2011).

       Brown argues the State failed to meet its burden to show Weber did not

observe the temporary tag and he therefore did not have a continuing valid basis

to detain her for the purpose of requesting information. Brown generally points to

Weber’s testimony at the suppression hearing that he could not recall at what point

during the traffic stop he noticed a temporary tag was affixed to Brown’s vehicle.

However, Weber confirmed during his testimony that he did not identify the

temporary registration tag “immediately on approach” to the vehicle. Likely as a

result of this testimony, when considered in conjunction with the remaining

evidence and totality of the circumstances, the district court found “Weber made

contact with the defendant before noticing the temporary paper plate affixed to the

rear window.” Brown further argues that Weber was constitutionally required “to

diligently and reasonably investigate the reasonable suspicion for the traffic stop,”
                                            8


and his failure to do so resulted in an unreasonable and therefore illegal seizure of

Brown. See Coleman, 890 N.W.2d at 301.

       Upon our de novo review of the record, even if Weber had seen the tag

before making contact with Brown, or had paused at the rear of the vehicle to

investigate further, the evidence presented by the State at the suppression hearing

shows that the information contained on the tag was not readily ascertainable

under the circumstances of this traffic stop. Neither Weber’s vehicle dash cam nor

his body cam reveal any detail that is helpful to Brown’s argument. Further, the

footage from assisting Officer Lucas Scarbrough’s body cam includes a detailed

view of the rear window and shows the window was so dirty and darkly tinted that

it would have been impossible for Weber to read the tag.                   Under these

circumstances, even if Weber had seen the tag before making contact with Brown,

the continued detention of Brown for the purpose of requesting information was

reasonable and permissible. See, e.g., State v. Knight, 853 N.W.2d 273, 277–78

(Iowa Ct. App. 2014) (finding reasonable officer making contact with driver,

although officer observed temporary tag after initiating traffic stop but before

making contact, because the tag could not be read under the circumstances); State

v. Corry, No. 08-0858, 2009 WL 141201, at *2 (Iowa Ct. App. Jan. 22, 2009)

(same); cf. Iowa Code § 321.38 (requiring registration plates to be “clearly visible”

and “maintained free from foreign materials and in a condition to be clearly

legible”). Of course, the continued detention would have also been permissible if

he did not see the tag.3


3
 In State v. Lloyd, our supreme court considered a similar set of facts. See generally 701
N.W.2d 678 (Iowa 2005). In that case, a police officer stopped the defendant for traveling
                                               9


        Here, Weber diligently pursued a reasonable means of investigation likely

to confirm or dispel his suspicion within a reasonable time. See United States v.

Sokolow, 490 U.S. 1, 11 (1989) (noting the least-intrusive-means standard is

directed at “the length of the investigative stop, not at whether the police had a less

intrusive means to verify their suspicions” and the reasonableness of a seizure

“does not turn on the availability of less intrusive investigatory techniques,” as

“[s]uch a rule would unduly hamper the police’s ability to make swift, on-the-spot

decisions . . . and it would require courts to ‘indulge in “unrealistic second-

guessing.”’” (quoting United States v. Montoya de Hernandez, 473 U.S. 531, 542

(1985))); United States v. Sharpe, 470 U.S. 675, 686 (1985) (noting

reasonableness depends on “whether the police diligently pursued a means of



in a vehicle “without permanent license plates.” Id. at 679. But, unbeknownst to the officer,
“a valid temporary plate was taped to his car’s rear window.” Id. The defendant moved
to suppress the evidence obtained as a result of the stop, and the State responded the
stopping officer “simply missed the temporary plate at the time of the stop and that such
a mistake does not bar a finding of probable cause.” Id. The court framed the issue as
“whether a police officer may rely on his mistake of fact to justify a traffic stop.” Id. at 680.
The court answered that question in the affirmative, but noted a requirement that the
mistake of fact be “an objectively reasonable one.” Id. at 680–82.
          To the extent Brown implicitly argues Lloyd was overruled by Coleman, we
disagree. Lloyd stands for the proposition that reasonable suspicion or probable cause
do not evaporate when based on an officer’s objectively reasonable mistake of fact; absent
knowledge of the true state of facts, which if possessed by the officer would dissolve
reasonable suspicion or probable cause, the officer still has a valid basis to investigate—
probable cause or reasonable suspicion continue to exist. See id. Coleman only
addressed a “narrow question,” whether law enforcement may extend the traffic stop
absent reasonable suspicion by requesting a driver’s license, vehicle registration, and
proof of insurance. 890 N.W.2d at 288. Coleman mandates a “stop must end when
reasonable suspicion is no longer present.” Id. at 285; accord id. at 301 (“[W]hen the
reason for a traffic stop is resolved and there is no other basis for reasonable suspicion,
. . . the driver must be allowed to go his or her way without further ado.”). An objectively
reasonable mistake of fact continues to be a valid basis for a seizure.
          In any event, we find it unnecessary to determine whether there was a mistake of
fact in this case, or the State met its burden to show one, because if there was a mistake
of fact, the continued detention was permissible under Lloyd, and if there was no mistake
of fact, Weber’s actions were reasonable under the circumstances, which is all that is
constitutionally required. See U.S. Const. amend. IV; Iowa Const. art. I, § 8.
                                        10


investigation that was likely to confirm or dispel their suspicions quickly, during

which time it was necessary to detain the defendant”). Likewise, approaching

Brown and asking her for her information was reasonably related to the reasoning

for the stop. Although Weber, assuming he observed the tag, could have chosen

an alternative avenue for ascertaining the validity of the tag—under the

circumstances those would have included requesting Brown to turn off her vehicle

to dissipate the exhaust, wash off her window, or physically remove the tag from

the interior of the car—we find his decision to swiftly approach Brown and request

her information, under these circumstances, was reasonable, which is all that is

constitutionally required. See U.S. Const. amend. IV; Iowa Const. art. I, § 8.

IV.   Conclusion

      We affirm the denial of Brown’s motion to suppress.

      AFFIRMED.